Case 1:18-cv-00172-MN Document 229 Filed 04/30/20 Page 1 of 4 PageID #: 5322




                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF DELAWARE

    TRUSTID, INC.,                                )
                                                  )
                 Plaintiff,                       )
                                                  )
          v.                                      )   C.A. No. 18-172 (MN)
                                                  )
    NEXT CALLER INC.,                             )
                                                  )
                 Defendant.                       )

                                              ORDER

         At Wilmington this 30th day of April 2020:

         Presently before the Court is the motion (D.I. 159) of Defendant Next Caller, Inc. (“Next

Caller” or “Defendant”) for summary judgment on Plaintiff’s false advertising claims (Counts X

and XI of the Second Amended Complaint (D.I. 104)). Defendant’s motion has been fully briefed

(see D.I. 160, 164-65, 179-81, 186-87, 189, 205, 209, 214) and, on April 7, 2020, the Court heard

oral argument on the motion (see D.I. 228). For the reasons set forth below, Defendant’s motion

is GRANTED-IN-PART and DENIED-IN-PART.

         1.     Plaintiff asserts false advertising claims regarding four of Defendant’s marketing

statements: that Defendant’s caller-authentication system has the capabilities to (i) “Save $0.50

per call,” (ii) “Save 30 secs handle time,” and (iii) “INCREASE 10% IVR Containment Rate,” and

that it (iv) “performs its analysis ‘pre-Answer’ to include ‘pre-IVR.’” 1 (D.I. 179 at 7).




1
         Plaintiff clarified at the hearing that it is challenging Defendant’s advertising of “pre-
         answer” analysis only to the extent “pre-answer” in this context includes “pre-IVR.”
Case 1:18-cv-00172-MN Document 229 Filed 04/30/20 Page 2 of 4 PageID #: 5323




       2.      Plaintiff conceded at the hearing that it is not arguing that the buying public has

been deceived by Defendant’s advertising. 2,3 Plaintiff argues only that the contested statements

are either literally false or “completely unsubstantiated” and thus “per se false.”

       3.      Defendant presents evidence tending to substantiate the first three contested

statements – the “Save $0.50 per call,” “Save 30 secs handle time,” and “INCREASE 10% IVR

Containment Rate” claims. (D.I. 186 at 2-3; D.I. 205 ¶¶ 4-8). The parties dispute, however,

whether the evidence cited actually substantiates the “INCREASE 10% IVR Containment Rate”

statement. (E.g., D.I. 209 ¶ 8; D.I. 214 ¶ 8). And other evidence suggests that Defendant fabricated

that statement. (See D.I. 214 ¶ 6). No evidence, however, indicates that the other two of these

statements were fabricated or otherwise undercuts Defendant’s substantiation evidence for those

two statements. 4 (Cf. D.I. 179 at 9 (“Given . . . clear admissions that at least one of the claims is



2
       “There are two different theories of recovery for false advertising under section 43(a) of
       the Lanham Act: (1) an advertisement may be false on its face[, i.e., literally false]; or
       (2) the advertisement may be literally true, but given the merchandising context, it
       nevertheless is likely to mislead and confuse consumers.” Castrol Inc. v. Pennzoil Co.,
       987 F.2d 939, 943 (3d Cir. 1993). Under the first theory, the Court need not consider the
       advertisement’s impact on the buying public. Id. Under the second, however, the
       challenged statement’s “tendency to violate the Lanham Act by misleading, confusing or
       deceiving should be tested by public reaction.” Id. Additionally, “although the plaintiff
       normally has the burden to demonstrate that the defendant’s advertising claim is false, a
       court may find that a completely unsubstantiated advertising claim by the defendant is per
       se false without additional evidence from the plaintiff to that effect.” Novartis Consumer
       Health, Inc. v. Johnson & Johnson-Merck Consumer Pharms. Co., 290 F.3d 578, 591
       (3d Cir. 2002).
3
       Moreover, there is no evidence in the record indicating the public was deceived.
4
       Plaintiff objected to the admissibility of some of the evidence cited by Defendant in support
       of the “Save $0.50 per call” and “Save 30 secs handle time” claims, (see D.I. 209 at 1-3);
       however, other un-objected-to evidence in the record also tends to substantiate those
       claims, (see D.I. 209 at 2 ¶ 5 (Plaintiff challenging “documents” but not deposition
       testimony cited in support of statement “From 2014-2017, the average length of agent-
       handled security and identification checks in a contact center was approximately 32
       seconds.”); D.I. 165 at 99-100 (Ex. 19 at 62:10 – 63:22) (transcript from deposition of


                                                  2
Case 1:18-cv-00172-MN Document 229 Filed 04/30/20 Page 3 of 4 PageID #: 5324




not true . . . .”)). Thus, a genuine issue of material fact remains regarding whether the “INCREASE

10% IVR Containment Rate” claim is “completely unsubstantiated,” but no such issue remains for

the “Save $0.50 per call” or “Save 30 secs handle time” advertisements. 5

       4.      A genuine issue of material fact also remains regarding the falsity of the fourth

statement at issue – that Defendant’s caller-authentication system “performs its analysis ‘pre-

Answer’ to include ‘pre-IVR.’” Defendant did not dispute the statement in Plaintiff’s Response

and Counterstatement of Undisputed Material Facts (D.I. 209) that “Next Caller stated that

VeriCall performs a ‘Pre-Answer Analysis,’ meaning that ‘calls are flagged pre-answer to enable

strategic routing,’ . . . and that the ‘earliest analysis point’ occurs ‘Pre-IVR.’” (See D.I. 214 at 4 &

¶ 13 (modifications and internal citations omitted)). Yet Defendant has also taken the position in

response to Plaintiff’s patent infringement claims that its customer-authentication service analyzes

customer information post-IVR. (See, e.g., D.I. 108 at 18-19, ¶¶ 13-14, 20). Thus, a genuine issue

of material fact remains as to the falsity of the fourth challenged statement.




       Defendant’s Vice President of Marketing, Samuel Espinosa, pursuant to Rule 30(b)(6))
       (“30 seconds as a means to identify a person on the phone is generally accepted as the
       amount of time it takes, and 50 cents equates roughly to that because it is, again, also very
       common in industry understanding that the cost of a phone call is around a dollar a
       minute”); D.I. 187 ¶ 2-9 (declaration of Samuel Espinosa) (averring that Defendant’s
       product “analyzes and scores a call within 200 milliseconds,” that Defendant’s “marketing
       statements are based on market research, client conversations, industry knowledge, and
       math,” and that Espinosa “reviewed the documents Plaintiff challenged as inadmissible
       “when determining the content of Next Caller’s marketing materials”)).
5
       “The court shall grant summary judgment if the movant shows that there is no genuine
       dispute as to any material fact and the movant is entitled to judgment as a matter of law.”
       Fed. R. Civ. P. 56(a). The Court must “draw all reasonable inferences in favor of the
       nonmoving party,” Reeves v. Sanderson Plumbing Prods., Inc., 530 U.S. 133, 150 (2000),
       and ask “whether a fair-minded jury could return a verdict for the plaintiff on the evidence
       presented,” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).


                                                   3
Case 1:18-cv-00172-MN Document 229 Filed 04/30/20 Page 4 of 4 PageID #: 5325




       5.      As such, Defendant is entitled to summary judgment of no false advertising as to

the statements that its caller-authentication system has the capability to “Save $0.50 per call” and

“Save 30 secs handle time,” 6 but is not entitled to such summary judgment for the other two

contested marketing statements.

       THEREFORE, IT IS HEREBY ORDERED that Defendant’s motion for summary

judgment of Plaintiff’s false advertising claims in Counts X and XI (D.I. 159) is DENIED-IN-

PART and GRANTED-IN-PART.




                                                     The Honorable Maryellen Noreika
                                                     United States District Judge




6
       The movant is “entitled to judgment as a matter of law [if] the nonmoving party has failed
       to make a sufficient showing on an essential element of her case with respect to which [it]
       has the burden of proof.” Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986); accord
       Conoshenti v. Public Serv. Elec. & Gas. Co., 364 F.3d 135, 140 (3d Cir. 2004).


                                                 4
